DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 6-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2019 is in compliance with the provisions of 37 CFR 1.97. The IDS includes the foreign prior art documents:
The IDS filed 01/25/2021 contains 4 foreign documents with an equivalent US patent publications provided. Any teaching in the foreign prior art that is not described in the cited US document is not considered.

Applicant is advised to include any statement of relevance or translation in the first page of the prior art itself for proper and timely consideration of the IDS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9-11, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faye [US 20120179280] in view of Mergen [US 20090085770].
As to claim 6. Faye discloses A motor vehicle comprising: an acoustic vehicle warning system comprising: 
a control unit, computation unit 9, [0031]; 
an actuation unit, generator 5, [0033]; and 
at least one loudspeaker, loudspeaker 6 [0031], 
wherein the control unit is configured to perform operations comprising: 
outputting a continuous acoustic signal using the at least one loudspeaker during driving operation of the motor vehicle, [0025, 0031], wherein the continuous acoustic signal is a reproduction of a frequency spectrum generated by the internal combustion engine, [0031],
actuating the actuation unit to generate an actuation signal for generating an acoustic warning signal, [0031, 0033], 
actuating the at least one loudspeaker using the actuation signal, [0031], and
interrupting the output of the continuous acoustic signal for outputting the acoustic warning signal, [0033] warning signal is outputted instead of the engine noise, in a forward direction of the motor vehicle, [0017, 0031] having a speaker in the front of the vehicle and output the signal in the direction of the detected person, wherein the outputted warning signal is free from the continuous acoustic signal, [0033] warning signal is outputted instead of the engine noise, and
wherein the at least one loudspeaker is configured to output the acoustic warning signal upon receipt of the actuation signal, [0033] the audio signal is interrupted to output a warning signal.
Faye fails to disclose that the actuation unit is actuated in response to input from a driver of the motor vehicle; and wherein the acoustic warning signal is output for a predefined period of time.
Mergen teaches system and method for producing an alert tone wherein the system can be implemented in a motor vehicle, [fig. 6] wherein an input device 610, implemented as a button, that actuates the output device 115 of the vehicle in response to an input from the driver, [0026]; wherein the output device produces an alert tone, [0026], for a predetermined period of time, [0027].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Faye with that of Mergen so that the driver can warn a pedestrian when in the path of the vehicle.

claim 9. Faye discloses The motor vehicle of claim 6, wherein the motor vehicle is an electrically- powered motor vehicle or an hybrid motor vehicle in an electric drive mode, [0007, 0030].

As to claim 10. Faye fails to disclose The motor vehicle of claim 6, wherein the actuation unit is mounted within reach of a motor vehicle driver.
Mergen teaches system and method for producing an alert tone wherein the system can be implemented in a motor vehicle, [fig. 6] wherein an input device 610, implemented as a button, that actuates the output device 115 of the vehicle in response to an input from the driver, [0026]; wherein the output device produces an alert tone, [0026], for a predetermined period of time, [0027].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Faye with that of Mergen so that the driver can warn a pedestrian when in the path of the vehicle.

As to claim 11. Faye discloses A method, comprising: 
outputting an continuous acoustic signal, [0025, 0031], using at least one loudspeaker of a motor vehicle, loudspeaker 6 [0031] during driving operation of the motor vehicle, [0025, 0031];
generating, at a control unit of an acoustic vehicle warning system, an actuation signal for generating an acoustic warning signal to actuate the at least one loudspeaker, [0031, 0033], 
wherein the acoustic vehicle warning system is internal to a motor vehicle, [fig. 2], and
interrupting the continuous acoustic signal for outputting the acoustic warning signal, [0033], in a forward direction of the motor vehicle, [0017, 0031] having a speaker in the front of the vehicle and output the signal in the direction of the detected person, wherein the outputted warning signal is free from the continuous acoustic signal, [0033] warning signal is outputted instead of the engine noise,
wherein the at least one loudspeaker is configured to output the acoustic warning signal upon receipt of the actuation signal, [0033] the audio signal is interrupted to output a warning signal.
Faye fails to disclose that the actuation unit is actuated in response to input from a driver of the motor vehicle; and wherein the acoustic warning signal is output for a predefined period of time.
Mergen teaches system and method for producing an alert tone wherein the system can be implemented in a motor vehicle, [fig. 6] wherein an input device 610, implemented as a button, that actuates the output device 115 of the vehicle in response to an input from the driver, [0026]; wherein the output device produces an alert tone, [0026], for a predetermined period of time, [0027].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Faye with that of Mergen so that the driver can warn a pedestrian when in the path of the vehicle.

claims 14, 15 are rejected with the same prior art and reasoning as to that of claims 9, 10, respectively.

Claims 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faye in view of Mergen as applied to claim 6 above, further in view of Nakayama [US 20110304445].
As to claim 7. the combination of Faye and Mergen fails to disclose The motor vehicle of claim 6, wherein the acoustic warning signal is in a frequency range of 400-600 Hz with a sound pressure level of at least 60 dB A measured at a distance of 1 meter.
Nakayama teaches a vehicle presence notification apparatus to produce a false engine sound for an electric vehicle wherein the signal includes a frequency range of 400-600Hz, [0057]; wherein he sound pressure level of at least 72dBA measured at 0m, [0115], which comes to a level of 62dB measured at 1m.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Faye and Mergen with that of Nakayama so that the system can generate a notification that matches a familiar low frequency vehicle combustion engine sound.

As to claim 12 is rejected with the same prior art and reasoning as to that of claim 7.

Claims 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faye in view of Mergen as applied to claim 6 above, further in view of Noro [US 20100245069].
As to claim 8. the combination of Faye and Mergen fails to disclose The motor vehicle of claim 6, wherein the at least one loudspeaker is located under a front apron of the motor vehicle and oriented downwards onto a driving surface for reflecting the acoustic warning signal from the driving surface in a main emission direction that corresponds with a forward direction of the motor vehicle.
Noro teaches an automobile equipped with speaker unit wherein the system comprises a speaker array 20 facing downward to the ground and located under the front apron of the vehicle, [fig. 4, 0043].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Faye and Mergen with that of Noro so that the sound can appear to be coming from the engine compartment of the vehicle.

As to claim 13 is rejected with the same prior art and reasoning as to that of claim 8.

Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
Argument 1: Faye teaches, in [0033], that “the warning signal is significantly louder than the engine noise and is also perceived more consciously by the at least one person 13 on account of the type of the noise”. Accordingly, in Faye, when the audio signal is generated, the engine noise is not completely eliminated.
Response 1: Faye teaches, in [0033], that “the audio signal is changed over from the engine noise to a warning signal”. This is a clear teaching that only one output is outputted using the speakers and in normal driving conditions, the engine noise is outputted and when a hazard is detected, the audio signal is changed over from the engine noise to a warning signal. The argued teaching that describes “the warning signal is significantly louder than the engine noise and is also perceived more consciously by the at least one person 13 on account of the type of the noise” does not mean that the sounds are output at the same time. It just means that when the two sounds are compared, the sound level of the warning signal is significantly higher than the sound level of the engine noise. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688